DETAILED ACTION
This is a Non-final Office action in response to communications received on 3/10/2021.  Claims 14 and 23 were amended. Claims 1-13, 17, 19 and 21 were previously canceled. No new claims were added. Claims 14-16, 18, 20 and 22-23 are pending and are examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Vakili, Hoyos and Winkelman have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-16, 18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vakili (US 2015/0019304) in view of Hoyos (US 2015/0363986A1), further in view of Tucker (US 2013/0099892 A1).
Regarding claim 14, Vakili teaches the limitations of claim 14 substantially as follows:
An entry system comprising: a portable authorization apparatus that is designed to authorize entry to a motor vehicle and to a payment function, and (Vakili; Abstract; Paras. [0010]-[0014], [0016] & [0018]-[0020]: A system (i.e. an entry system) including a mobile phone (i.e. a portable authorization apparatus) which receives an application which provides smartkey functionality to the mobile phone in order to unlock the vehicle (i.e. designed to authorize entry to a motor vehicle) and an application which may perform payments (i.e. and to a payment function))
having a database apparatus, in which data required for authorizing entry to the motor vehicle and to the payment function are storable, (Vakili; Paras.[0030], [0034]-[0036]: A server, which hosts a database (i.e. a database apparatus), containing data which is used by the smartkey application to allow the user to unlock the vehicle (i.e. data required for authorizing entry to the motor vehicle is stored) this data may also be shared with the payment application to identify a renter in order to perform payments (i.e. data required for authorizing entry to the payment function are storable))
wherein the database apparatus is a part of the entry system separate from the authorization apparatus, and (Vakili; Paras. [0044]: A server hosting a database (i.e. the database apparatus) is comprised in a system (i.e. a part of the entry system) which includes a module configured to send electronically send vehicle information to the renter’s mobile device (i.e. separate from the authorization apparatus))
the authorization apparatus includes a radio device, by which the data required for the authorization is wirelessly retrievable from the database apparatus; (Vakili; Paras. [0010]-[0014]: The mobile device (i.e. the authorization apparatus) is capable of both communication via RF and via a network(i.e. includes a radio device) through which it receives data for the applications from the database (i.e. by which the data required for the authorization is wirelessly retrievable from the database apparatus))
wherein the entry system includes an authentication apparatus, by which one or more of the authorization apparatus is releasable for authorizing the entry to the motor vehicle and to the payment function, (Vakili; Paras. [0010]-[0014], [0016] & [0040]-[0041]: The mobile device with functions for ensuring identity of the renter (i.e. authentication apparatus) which enables or inhibits certain functions of the mobile device upon validating/authorizing a person (i.e. by which the authorization apparatus releases or grants authorization), those functions including unlocking the vehicle and performing a payment (i.e. for authorizing entry to the motor vehicle and to the payment function))
wherein one or more of the database apparatus and the authentication apparatus store person-specific entry authorizations for particular functions of the entry system (Vakili; Paras. [0012], [0027], [0029]-[0030], [0035]-[0036] & [0043]-[0044]: The server hosted database (i.e. the database apparatus) and the mobile device (i.e. authentication apparatus) store user preferences and history (i.e. store person-specific entry authorizations) in order to enable smartkey functions (i.e. for particular functions of the entry system)
such that at least one first user is and to the payment function, (Vakili; Paras. [0043]-[0044]: An embodiment comprising a system for granting a user (i.e. at least one first user) access to a rental vehicle (i.e. authorized entry to the motor vehicle) and grant access to modules which concern payments (i.e. and to the payment function))
Vakili does not teach the limitations of claim 14 as follows:
wherein the database apparatus is part of the motor vehicle; and 
wherein the authorization apparatus comprises one or more of mechanical and electromechanical elements of a motor vehicle key, 
the retrieval of the data of the database apparatus is releasable, and a change in the data of the database apparatus is releasable, 
and at least one second user is only authorized entry to the motor vehicle.  
However, in the same field of endeavor, Hoyos discloses the limitations of claim 14 as follows:
wherein the database apparatus is part of the motor vehicle; and (Hoyos; Abstract; Paras. [0044]-[0047]: A database (i.e. the database apparatus) is included as a part of an on-board computer of the vehicle (i.e. part of the motor vehicle))
the retrieval of the data of the database apparatus is releasable, and a change in the data of the database apparatus is releasable, (Hoyos; Abstract; Paras. [0006], [0022], [0038]-[0040], [0052] & [0087]: Authenticating a user via a smart phone allows access in order to grant access to (i.e. retrieval of) and update (i.e. change) the information and inventory entries of a database (i.e. the data of the database apparatus))
Hoyos is combinable with Vakili because both are from the same field of endeavor of authentication based mobile access to vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vakili to incorporate the database as a part of the vehicle on-board computer as in Hoyos in order to expand the functionality of the system by being able to host a database on a vehicle rather than or in addition to a remote server.
Vakili and Hoyos do not teach the limitations of claim 14 as follows:
wherein the authorization apparatus comprises one or more of mechanical and electromechanical elements of a motor vehicle key, 
and at least one second user is only authorized entry to the motor vehicle.  
However, in the same field of endeavor, Tucker discloses the limitations of claim 14 as follows:
wherein the authorization apparatus comprises one or more of mechanical and electromechanical elements of a motor vehicle key, (Tucker; Para. [0033]: The portable device for accessing the vehicle (i.e. authorization apparatus) may be a car key or key fob (i.e. comprises one or more of mechanical and electromechanical elements of a motor vehicle key))
and at least one second user is only authorized entry to the motor vehicle.  (Tucker; Paras. [0032] & [0035]-[0036]: A second portable device (i.e. one second user) is enabled to access a vehicle (i.e. only authorized entry to the motor vehicle))
Tucker is combinable with Vakili and Hoyos because all are from the same field of endeavor of authentication based mobile access to vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vakili and Hoyos to incorporate the vehicle key fob functionality and elements as a part of entry/operation authorization as in Tucker in order to expand the functionality of the system by incorporating the authorization of entry/operation of the vehicle into a standard vehicle key device.

Regarding claim 15, Vakili, Hoyos and Tucker teach the limitations of claim 14.
Vakili, Hoyos and Tucker teach the limitations of claim 15 as follows:
The entry system according to claim 14, wherein the radio device retrieves information from the database apparatus by a wireless communication standard for mobile phones. (Vakili; Paras. [0003], [0010] & [0030]: The mobile device which has radio and network communication capabilities (i.e. the radio device) can receive information from the database (i.e. retrieves information from the database apparatus) via a network which may be a telecom network (i.e. by a wireless communication standard for mobile phones))

Regarding claim 16, Vakili, Hoyos and Tucker teach the limitations of claim 15.
Vakili, Hoyos and Tucker teach the limitations of claim 16 as follows:
The entry system according to claim 15, wherein the radio device is provides functionality of a mobile phone.   (Vakili; Paras. [0003] & [0010]-[0014]: The mobile device which has radio and network communication capabilities (i.e. the radio device) may communicate via a telecom network (i.e. provides the functionality of a mobile phone))

Regarding claim 18, Vakili, Hoyos and Tucker teach the limitations of claim 14.
Vakili, Hoyos and Tucker teach the limitations of claim 18 as follows:
The entry system according to claim 14, wherein entry to one or more of the motor vehicle and to the payment function is authorizable wirelessly by the radio device of the authorization apparatus.  (Vakili; Paras. [0010]-[0014], [0030] & [0044]: Performance of smartkey and payment functions (i.e. entry to one or more of the motor vehicle and to the payment function) are done via a network (i.e. is authorizable wirelessly) on a mobile device (i.e. by the radio device of the authorization apparatus))
7International Application No. PCT/EP2016/001280
Regarding claim 20, Vakili, Hoyos and Tucker teach the limitations of claim 19.
Vakili, Hoyos and Tucker teach the limitations of claim 20 as follows:
The entry system according to claim 14, wherein the authentication apparatus includes one or more of a fingerprint sensor and an image capture device for identifying a person authorized to use the entry system.   (Vakili; Paras. [0010]-[0014] & [0040]-[0041]: The mobile device with functions for ensuring identity of the renter (i.e. authentication apparatus) includes a camera (i.e. image capture device) and another sensor which can be used for fingerprints (i.e. a fingerprint sensor) of the user which may be used as security measures to enable certain functions of the system (i.e. identifying a person authorized to use the entry system)) 

Regarding claim 23, Vakili teaches the limitations of claim 23 substantially as follows:
A method for operating an entry system with a portable authorization apparatus and (Vakili; Paras. [0010]-[0014], [0016] & [0018]-[0020]: A system which implements a method (i.e. a method) including a mobile phone (i.e. a portable authorization apparatus) which receives an application which provides smartkey functionality to the mobile phone in order to unlock the vehicle (i.e. for operating an entry system))
with a database apparatus, separate from the authorization apparatus, comprising: (Vakili; Paras. [0044]: A server hosting a database (i.e. the database apparatus) is comprised in a system which includes a module configured to send electronically send vehicle information to the renter’s mobile device (i.e. separate from the authorization apparatus))
wireless retrieval of and transmittal of data that are required for authorizing entry to a motor vehicle and authorizing a payment function, from the database apparatus to the authorization apparatus by a radio device of the authorization apparatus; (Vakili; Paras. [0010]-[0014], [0016] & [0018]-[0020]: The mobile device (authorization apparatus) contains an antenna and is capable of both communication via RF and via a network (i.e. radio device)(i.e. wireless retrieval of and transmittal of data) through which it receives data for the smartkey and payment applications (i.e. data that are required for authorizing entry to a motor vehicle and authorizing a payment function) from the database (i.e. from the database apparatus to the authorization apparatus by a radio device of the authorization apparatus))
one or more of authorization of entry to the motor vehicle and authorization for the payment function, depending on the retrieved and transmitted data by means of the authorization apparatus; (Vakili; Paras. [0010]-[0014], [0016], [0018]-[0020] & [0030]: Unlocking of the vehicle (i.e. authorization of entry to the motor vehicle) and performance of a payment (i.e. authorization for the payment function) may be done by the mobile device (i.e. by means of the authorization apparatus) using the data received from the database (i.e. depending on the retrieved and transmitted data))
wherein the entry system includes an authentication apparatus, by which one or more of the authorization apparatus is releasable for authorizing the entry to the motor vehicle and to the payment function, (Vakili; Paras. [0010]-[0014], [0016] & [0040]-[0041]: The mobile device with functions for ensuring identity of the renter (i.e. authentication apparatus) which enables or inhibits certain functions of the mobile device upon validating/authorizing a person (i.e. by which the authorization apparatus releases or grants authorization), those functions including unlocking the vehicle and performing a payment (i.e. for authorizing entry to the motor vehicle and to the payment function))
wherein one or more of the database apparatus and the authentication apparatus store person-specific entry authorizations for particular functions of the entry system (Vakili; Paras. [0012], [0027], [0029]-[0030], [0035]-[0036] & [0043]-[0044]: The server hosted database (i.e. the database apparatus) and the mobile device (i.e. authentication apparatus) store user preferences and history (i.e. store person-specific entry authorizations) in order to enable smartkey functions (i.e. for particular functions of the entry system)
such that at least one first user is authorized entry to the motor vehicle and to the payment function, (Vakili; Paras. [0043]-[0044]: An embodiment comprising a system for granting a user (i.e. at least one first user) access to a rental vehicle (i.e. authorized entry to the motor vehicle) and grant access to modules which concern payments (i.e. and to the payment function))

Vakili does not teach the limitations of claim 23 as follows:
wherein the database apparatus is part of the motor vehicle; and 
wherein the authorization apparatus comprises one or more of mechanical and electromechanical elements of a motor vehicle key, 
the retrieval of the data of the database apparatus is releasable, and a change in the data of the database apparatus is releasable, 
and at least one second user is only authorized entry to the motor vehicle. 
However, in the same field of endeavor, Hoyos discloses the limitations of claim 23 as follows:
wherein the database apparatus is part of the motor vehicle; and (Hoyos; Abstract; Paras. [0044]-[0047]: A database (i.e. the database apparatus) is included as a part of an on-board computer of the vehicle (i.e. part of the motor vehicle))
the retrieval of the data of the database apparatus is releasable, and a change in the data of the database apparatus is releasable, (Hoyos; Abstract; Paras. [0006], [0022], [0038]-[0040], [0052] & [0087]: Authenticating a user via a smart phone allows access in order to grant access to (i.e. retrieval of) and update (i.e. change) the information and inventory entries of a database (i.e. the data of the database apparatus))
Hoyos is combinable with Vakili because both are from the same field of endeavor of authentication based mobile access to vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vakili to incorporate the database as a part of the vehicle on-board computer as in Hoyos in order to expand the functionality of the system by being able to host a database on a vehicle rather than or in addition to a remote server.
Vakili and Hoyos do not teach the limitations of claim 23 as follows:
wherein the authorization apparatus comprises one or more of mechanical and electromechanical elements of a motor vehicle key, 
and at least one second user is only authorized entry to the motor vehicle. 
However, in the same field of endeavor, Tucker discloses the limitations of claim 23 as follows:
wherein the authorization apparatus comprises one or more of mechanical and electromechanical elements of a motor vehicle key, (Tucker; Para. [0033]: The portable device for accessing the vehicle (i.e. authorization apparatus) may be a car key or key fob (i.e. comprises one or more of mechanical and electromechanical elements of a motor vehicle key))
and at least one second user is only authorized entry to the motor vehicle. (Tucker; Paras. [0032] & [0035]-[0036]: A second portable device (i.e. one second user) is enabled to access a vehicle (i.e. only authorized entry to the motor vehicle))
Tucker is combinable with Vakili and Hoyos because all are from the same field of endeavor of authentication based mobile access to vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vakili and Hoyos to incorporate the vehicle key fob functionality and elements as a part of entry/operation authorization as in Tucker in order to expand the functionality of the system by incorporating the authorization of entry/operation of the vehicle into a standard vehicle key device.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vakili (US 2015/0019304), further in view of Hoyos (US 2015/0363986A1), further in view of .
Regarding claim 22, Vakili, Hoyos and Tucker teach the limitations of claim 14.
Vakili, Hoyos and Tucker teach the limitations of claim 22 as follows:
The entry system according to claim 14, wherein
one or more of an access to a computer, an access to a computer network is/are authorizable by the authorization apparatus.  (Vakili; Paras. [0010] & [0035]-[0036]: access to data on a database, where the data base is hosted on a remote server (i.e. access to a computer), and accessed over a computer network (i.e. access to a computer network) is authorized via authentication using a smart key application on the mobile device (i.e. authorizable by the authentication apparatus))
Vakili, Hoyos and Tucker do not teach the limitations of claim 22 as follows:
wherein an entry to a building,
and a transmittal of data stored in the database apparatus to a data processing device is/are authorizable by the authorization apparatus.
However, in the same field of endeavor, Schoenfelder discloses the limitations of claim 22 as follows:
wherein an entry to a building, (Schoenfelder; Paras. [0028] & [0034]: access to a building (i.e. entry to a building) is authorized by sending credentials to a guest’s mobile device via a request from the user’s mobile device (i.e. authorizable by the authorization apparatus)
and a transmittal of data stored in the database apparatus to a data processing device is/are authorizable by the authorization apparatus.
 (Schoenfelder; Paras. [0011]-[0013], [0028] & [0034]: A user can receive credentials stored in a database (i.e. transmittal of data stored in the database) to a guests mobile device (i.e. a data processing device) via a request from the user’s mobile device (i.e. authorizable by the authorization apparatus))
Schoenfelder is combinable with Vakili, Hoyos and Tucker because both are from the same field of endeavor of authorizing a mobile device for system functions and physical entry. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vakili, Hoyos and Tucker to incorporate the authorization of a mobile device to provide entry to a building and transmission of data from the database to data processing devices authorized by the authorization apparatus as in Schoenfelder in order to expand the application of the authorization apparatus to provide entry to physical spaces other than a vehicle and to enable the system to share data stored in the database apparatus in a secure manner by limiting distributing to data processing devices authorized by the authorization apparatus.

Prior art considered, but not relied upon
	Jurek (US 2013/0098995 A1), which teaches a mobile device which communicates between a vehicle and a payment unit to authorize the use of a payment card.
	Jefferies (US 2013/0317693 A1), which teaches a rental vehicle access and management system using a mobile phone, tablet or laptop.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.I.N./Examiner, Art Unit 2438  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498